ARNOLD, V.C.J.
(dissenting). In determining the custody of a minor child in a divorce action, the child’s best interest should be the court’s paramount consideration. Gilcrease v. Gilcrease, 176 Okla. 237, 54 P. 2d 1056, and the cases therein cited. Certainly the same rule should govern in a proceeding for change of custody. A general view of all the circumstances and details disclosed by this record forces me to the conclusion that the paramount issue— the interest and welfare of the child— was submerged by the conflicting interests of the adult persons involved, the mother, father and grandmother. For this reason I think the child and its welfare should be granted a rehearing.